Supplemental Order on Petition for Rehearing 78-137 February 19, 1979 Per Curiam. The petitition for rehearing filed by the architects, Cromwell, Neyland, Truemper, Levy and Gatchall, Inc., is granted, for the reason that the only cause of action asserted against them is based upon negligent design, not breach of warranty, and that action is barred by the statute of limitations. The other petitions for rehearing are denied. Harris, C.J., dissents. Byrd, J., dissents. Smith and Fogleman, JJ., would grant rehearing to all appellants.